Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a gap, with a bottom and mutually substantially parallel side walls, wherein the bottom of the gap includes a crystalline semiconducting material and wherein each side wall of the gap includes a same amorphous material”
Thomas et al. (PG Pub. No. US 2009/0075029 A1) teaches a method for filling a gap, comprising depositing a silicon precursor in a gap to cause an epitaxial growth of crystalline semiconducting material (¶ 0039: lower epitaxial layer 125, comprising single-crystal material, formed by epitaxial deposition) on the bottom of the gap (fig. 3: 125 formed on bottom of recess 114), and providing an etchant in the gap (¶ 0040: etchant provided into recess 114) to etch an amorphous deposition of the silicon precursor on the side walls of the gap (¶ 0040 & fig. 4: etchant removes amorphous material 120 from sidewalls of recess 114.  Furthermore, ¶ 0040 discloses at least one embodiment wherein sidewall deposition 130 includes amorphous material, such that side walls of recess 114 each include an amorphous deposition).  However, Thomas does not teach mutually parallel gap sidewalls each comprising a same amorphous material.
Tu  et al. (PG Pub. No. US 2021/0119047 A1) teaches forming epitaxial material in a gap with mutually parallel sidewalls (¶ 0053 & fig. 8: 800 formed in gap 700 with parallel sidewalls).  However, Tu does not teach each sidewall comprises a same amorphous material, or the epitaxial deposition forming an amorphous deposition on the sidewalls.
Meunier-Beillard et al. (PG Pub. No. US 2009/0075447 A1) teaches forming silicon layer 20 over a region in order to form an amorphous or polysilicon (a-Si) layer 21 over sidewalls of gap/recess 14, wherein the silicon layer forms mono-crystalline layer 22 over a bottom of the gap/recess (fig. 2).  However, Meunier-Beillard does not teach the gap/recess is 200nm or more in depth and 14nm re less in width, depositing a silicon precursor in the gap, or etching an amorphous deposition of silicon precursor from the side walls of the gap/recess, as required by independent claim 1.

In light of these limitations in the claims (see Applicant’s fig. 1d & ¶ 0012), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 2-16 depend on claim 1, and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894